AMENDMENT AGREEMENT

THIS AGREEMENT made as of the 22nd day of December, 2006.

AMONG:

SOUTHERN STAR ENERGY INC., a Nevada corporation with an office located at
307-1178 Hamilton Street, Vancouver, British Columbia, Canada V6B 2S2

(“Southern Star”)

AND:

SOUTHERN STAR OPERATING, INC., a Louisiana corporation and wholly-owned
subsidiary of Southern Star, with an office located at 307-1178 Hamilton Street,
Vancouver, British Columbia, Canada V6B 2S2

(“Subco”)

AND:

BIG SKY MANAGEMENT, LTD., a British Columbia corporation with an office located
at 307-1178 Hamilton Street, Vancouver, British Columbia, Canada V6B 2S2

(“Big Sky”)

AND:

ERIC BOEHNKE, a business person with a business address located at 307-1178
Hamilton Street, Vancouver, British Columbia, Canada V6B 2S2

(“Boehnke”)

AND:

TROY MUTTER, a business person with a business address located at 205-340 Linden
Avenue, Victoria, British Columbia, Canada V8V 4E9

(“Mutter”)

 



 


--------------------------------------------------------------------------------



- 2 -

 

AND:

 

FRANK HOLLMANN, a business person with a business address located at 205-340
Linden Avenue, Victoria, British Columbia, Canada V8V 4E9

(“Hollmann”)

WHEREAS:

A.                         Southern Star, Subco, Big Sky, Boehnke, Mutter and
Hollmann (collectively, the “Parties”) entered into a Restructuring Agreement
dated November 6, 2006 (the “Restructuring Agreement”), whereby, among other
things, Big Sky assigned all right, title and interest to Subco of a 40% working
interest (the “Assignment”) to certain oil and gas leases covering minerals
underlying lands in Bossier Parish and Caddo Parish, Louisiana, commonly known
as the D Duck Prospect (the “Prospect”) as more specifically set out in a
Prospect Acquisition Agreement dated October 10, 2006, between Dynamic Resources
Corporation and Big Sky (the “Prospect Agreement”);

B.                          Prior to the Assignment, Big Sky held a 20% interest
in the Prospect, which interest was acquired by Big Sky pursuant to the terms of
the Prospect Agreement;

C.                          The parties to the Restructuring Agreement
acknowledge that the reference to the 40% interest in the Prospect as set out in
recital D to the Restructuring Agreement is an error, and that the Parties
originally intended that Big Sky would transfer all of its 20% interest in the
Prospect to Subco upon the closing of the Restructuring Agreement; and

D.                         The parties to the Restructuring Agreement wish to
enter into this Agreement to amend the terms of the Restructuring Agreement to
correct the error and clarify that Big Sky assigned all of its 20% interest in
the Prospect, not a 40% interest as was stated in the Restructuring Agreement.

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of covenants and
agreements set forth herein and of the sum of $1.00 paid by each of the Parties
to the other, the receipt of which is hereby acknowledged, the parties hereto
agree each with the other as follows:

1.

AMENDMENT TO RECITAL D

1.1                        Recital D of the Restructuring Agreement is hereby
amended by deleting Recital D in its entirety and by substituting the following:

“D.                       Big Sky wishes to assign all right, title and interest
to Subco of a 20% working interest (the “Assignment”) to certain oil and gas
leases covering minerals underlying lands in Bossier Parish and Caddo Parish,
Louisiana, commonly known as the D Duck Prospect (the “Prospect”) as is more
explicitly set out in a Prospect Acquisition Agreement dated October 10, 2006,
between Dynamic Resources Corporation and Big Sky, a copy of which is set out in
Schedule A (the “Prospect Agreement”);”

 



 


--------------------------------------------------------------------------------



- 3 -

 

 

2.

GENERAL

2.1                        The Restructuring Agreement and this Agreement will
be read and construed as one agreement.

2.2                        The Restructuring Agreement, as modified hereby, will
remain in full force and effect.

2.3                        Except as herein otherwise provided, no subsequent
alteration, amendment, change, or addition to this Agreement will be binding
upon the parties hereto unless reduced to writing and signed by the parties.

2.4                        All undefined terms used herein shall have their
respective meanings as set out in the Restructuring Agreement.

2.5                        This Agreement will enure to the benefit of and be
binding upon the parties and their respective heirs, executors, administrators
and successors.

2.6                        The parties will execute and deliver all such further
documents, do or cause to be done all such further acts and things, and give all
such further assurances as may be necessary to give full effect to the
provisions and intent of this Agreement.

2.7                        This Agreement will be governed by and construed in
accordance with the laws of the Province of British Columbia.

2.8                        Any notice required or permitted to be given under
this Agreement will be in writing and may be given by delivering, sending by
electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy, or sending by prepaid registered mail, the
notice to the following address:

 

(a)

If to Southern Star, Subco, Big Sky or Boehnke:

307 – 1178 Hamilton Street

Vancouver, British Columbia

Canada V6B 2S2

Attention: Eric Boehnke

Facsimile: (604) 484-2403

 

(b)

If to Mutter or Hollmann:

205 – 340 Linden Avenue

Victoria, British Columbia

Canada V8V 4E9

Attention: Troy Mutter

Facsimile: ____________

 

 



 


--------------------------------------------------------------------------------



- 4 -

 

 

(or to such other address as any party may specify by notice in writing to
another party). Any notice delivered or sent by electronic facsimile
transmission or other means of electronic communication capable of producing a
printed copy on a business day will be deemed conclusively to have been
effectively given on the day the notice was delivered, or the electronic
communication was successfully transmitted, as the case may be. Any notice sent
by prepaid registered mail will be deemed conclusively to have been effectively
given on the third business day after posting; but if at the time of posting or
between the time of posting and the third business day thereafter there is a
strike, lockout, or other labour disturbance affecting postal service, then the
notice will not be effectively given until actually delivered.

2.9                        Time is of the essence of this Agreement.

2.10                      This Agreement may be executed in one or more
counterparts, all of which will be considered one and the same agreement and
will become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart. This Agreement may be executed by
delivery of executed signature pages by fax and such fax execution will be
effective for all purposes.

IN WITNESS WHEREOF the parties have caused this Agreement to be executed as of
the day and year first written above.

SOUTHERN STAR ENERGY INC.

 

 

Per:

/s/ Eric Boehnke

Authorized Signatory

SOUTHERN STAR OPERATING, INC.

 

 

Per:

/s/ Eric Boehnke

Authorized Signatory

BIG SKY MANAGEMENT, LTD.

 

 

Per:

/s/ Eric Boehnke

Authorized Signatory

 

 

 



 


--------------------------------------------------------------------------------



- 5 -

 

 

 

EXECUTED by ERIC BOEHNKE in the presence of:

                                                                         
Signature
                                                                         
Print Name
                                                                         
Address
                                                                         

                                                                         
Occupation

)
)
)
)
)
)
)
)
)
)
)
)
)






/s/ Erick Boehnke
ERIC BOEHNKE

 

 

EXECUTED by TROY MUTTER in the presence of:

                                                                         
Signature
                                                                         
Print Name
                                                                         
Address
                                                                         

                                                                         
Occupation

)
)
)
)
)
)
)
)
)
)
)
)
)






/s/ Troy Mutter
TROY MUTTER

 

 

EXECUTED by FRANK HOLLMANN in the presence of:

                                                                         
Signature
                                                                         
Print Name
                                                                         
Address
                                                                         

                                                                         
Occupation

)
)
)
)
)
)
)
)
)
)
)
)
)






/s/ Frank Hollman
FRANK HOLLMANN

 

 

 

CW1005332.1

 

 

 